UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 02-6898



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


KERJI POLITE,

                                            Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Charleston.   Patrick Michael Duffy, District
Judge. (CR-97-943, CA-01-437-23-2)


Submitted:   September 5, 2002        Decided:    September 10, 2002


Before MOTZ, KING, and GREGORY, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kerji Polite, Appellant Pro Se.     Miller Williams Shealy, Jr.,
OFFICE OF THE UNITED STATES ATTORNEY, Charleston, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Kerji Polite seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C. § 2255 (2000).    We have

reviewed the record and the district court’s opinion and conclude

on the reasoning of the district court that Polite has not made a

substantial showing of the denial of a constitutional right. See

United States v. Polite, Nos. CR-97-943; CA-01-437-23-2 (D.S.C.

filed May 21, 2002, entered May 22, 2002).   Accordingly, we deny a

certificate of appealability and dismiss the appeal. See 28 U.S.C.

§ 2253(c) (2000). We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.




                                                          DISMISSED




                                2